OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Whether the services provided by the landlord after March 15, 1976 conformed to the prior mandate of the Conciliation and Appeals Board was a question of fact, the board’s resolution of which, not being erroneous as a matter of law, is not subject to challenge in the courts (Fresh Meadows Assoc. v New York City Conciliation & Appeals Bd., 88 Misc 2d 1003, 1004, affd 55 AD2d 559, affd 42 NY2d 925). Nor is there any basis for judicial disturbance of the penalty imposed (Matter of Pell v Board of Educ., 34 NY2d 222).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.